Citation Nr: 1422852	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-27 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1970.  He was awarded the Purple Heart.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from February and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

This case was remanded by the Board in December 2010 to obtain additional private and VA treatment records and to obtain VA back and psychiatric evaluations.  Additional private and VA treatment records were subsequently added to the record, as were VA psychiatric and joint evaluation reports.

As the requested actions have been complied with, there has been substantial compliance with the December 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

The Veteran testified at a videoconference hearing before the undersigned acting Veterans Law Judge (VLJ) in April 2010, and a transcript of the hearing is of record.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability has been raised in a May 2013 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's current low back degenerative joint disease is due to an injury sustained during combat service in Vietnam.

2.  Prior to July 9, 2012, the evidence of record fails to show PTSD symptomatology that resulted in functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  

3.  Beginning July 9, 2012, the evidence shows symptomatology resulting in functional impairment comparable to occupational and social impairment with reduced reliability and productivity.

4.  VA audiology evaluation in December 2011 revealed average pure tone thresholds at the relevant frequencies of 30 decibels in the right ear and 38 decibels in the left ear, with speech discrimination scores of 90 percent in the right ear and 88 percent in the left ear.


CONCLUSIONS OF LAW

1.  The Veteran's low back disability manifested by degenerative joint disease is due to an injury that was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2013).  

2.  The criteria for an initial evaluation for PTSD in excess of 30 percent prior to July 9, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for an increased initial evaluation for PTSD of 50 percent, but no higher, beginning July 9, 2012 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2013).

4.  The criteria for the assignment of an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in September 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  

Service connection was subsequently granted for PTSD by rating decision in February 2008 and for bilateral hearing loss by rating decision in September 2008.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later in the claims process, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims on appeal.

In accordance with the requirements of VCAA, the September 2007 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files.  The Veteran was also informed in the September 2007 letter of the criteria for assignment of a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence of record includes VA treatment records, VA examination reports, and statements on appeal.  There is no indication that there is outstanding available evidence that is pertinent to the appeal.  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pertinent VA evaluations of the issues on appeal were obtained in 2011 and 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as the back evaluation provided current findings and a nexus opinion and the audiological and psychiatric evaluations provided the symptomatology of the service-connected disabilities at issue.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his April 2010 videoconference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's representative and the undersigned acting VLJ asked questions to ascertain the etiology of his low back disability and the severity of the service-connected disabilities at issue; and the case was subsequently remanded to obtain additional evidence.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

Service Connection Claim

The Veteran seeks service connection for residuals of a back injury incurred in service as the result of a grenade explosion.  
Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may be presumed for certain chronic diseases, such as arthritis, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);
(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment reports do not reveal any complaints or clinical findings indicative of a back injury.  

Private treatment records for August 1999 reveal complaints of a long history of intermittent low back pain.  The Veteran underwent L4-L5 partial hemilaminectomy and discectomy on the left.  The diagnosis was disc herniation of L4-L5 on the left.

According to a May 2009 medical statement from R. Barrett-Tuck, M.D., the Veteran's back changes were consistent with a blast injury in service.

A VA back evaluation, with review of the claims files, was conducted in June 2009.  X-rays of the low back showed degenerative joint disease.  The examiner concluded that there was no evidence of a low back problem in service, including on discharge examination in July 1970, and that the Veteran's current back disability was not likely secondary to active service.

The Veteran testified at his videoconference hearing in April 2010 that he injured his low back in August 1969 as the result of a hand grenade explosion, that he started having consistent low back problems approximately two years after discharge, and that back treatment records in the 1970's are no longer available.

In response to the Board's December 2010 remand, the examiner who provided the June 2009 opinion reviewed the record and opined that, if VA accepted as fact the Veteran's statement that he injured his low back in service as a result of a hand grenade explosion, then it was at least as likely as not that his current degenerative joint disease of the low back would be secondary to his service trauma.

The Board notes that the Veteran has been awarded the Purple Heart, which means that he has engaged in combat, and he has contended that his low back injury is due to a grenade explosion related to combat.  This type of low back injury is consistent with the circumstances, conditions, and hardships of the Veteran's combat service.  Therefore, under provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the Board accepts this as evidence of in-service low back injury.  Based on the favorable May 2009 private medical opinion and the VA opinion in June 2012 that, if the Veteran's claim of a low back injury due to a grenade explosion is considered credible, then it is at least as likely as not that his current degenerative joint disease of the low back is secondary to service trauma, service connection for degenerative joint disease of the low back is warranted.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  


PTSD

A February 2008 rating decision granted service connection for PTSD and assigned a 30 percent rating effective April 24, 2007.  The Veteran timely appealed.

Under the rating schedule, a 30 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

The Veteran reported on VA evaluation in January 2008 that he had suffered three strokes in the past year and could no longer work.  He complained of depression, recollections and nightmares of Vietnam, problems sleeping, and survivor guilt.  The Veteran had been married twice and was living with his second wife and two children, with whom he had a good relationship.  He said that he had friends with whom he visited, that he went to church, and that he occasionally went to dinner and to movies with his wife.  On mental status examination, his speech was clear, his thoughts were organized, and he was oriented and cooperative.  He had some difficulty with delayed recall.  He denied homicidal or suicidal thoughts, and there was no evidence of delusions or hallucinations.  The diagnoses were PTSD and depressive disorder.  His GAF score was 60.  

The Veteran testified at his April 2010 videoconference hearing that he was taking medication for his PTSD, and that he was short tempered, nervous, and agitated.

The Veteran complained on VA psychiatric evaluation in May 2010 of anger, frustration, and intrusive thoughts and nightmares of Vietnam.  He was receiving outpatient treatment and taking Xanax.  He said that he had short-term memory problems due to a stroke.  He did not have any close friends.  He spent his day watching television; he occasionally went to football games, and he and his wife went out to eat about twice a week.  On mental status evaluation, he was oriented with no homicidal or suicidal ideation.  His speech was clear and discernible.  His organization of thought appeared logical and coherent.  His mood and affect were appropriate and congruent.  He was cooperative and agreeable.  He had no difficulty with immediate recall; he did have some difficulty with delayed recall.  There was no evidence of delusions or hallucinations.  PTSD and a cognitive disorder were diagnosed, and the GAF score was 55-60.  

VA treatment records for July 2010 reveal that GAF scores between March 2007 and April 2010 ranged from 50 to 60.  VA treatment reports for October 2010 reveal that the Veteran reported that his PTSD symptoms were significant and interfered with his daily functioning and quality of life.  

VA mental health treatment records for October 2011 reveal that the Veteran was alert and fully oriented with good hygiene and eye contact.  His speech was clear, relevant, and goal directed.  He denied perceptual disturbances, as well as suicidal and homicidal ideation.  He complained in March 2012 of ongoing depressive features, including depressed mood, rumination, anxiety, anhedonia, and poor concentration.

The Veteran complained on VA psychiatric evaluation in July 2012 of problems with anger and coping.  He went to group and individual counseling.  He had positive family relationships.  According to the examiner, the Veteran's PTSD symptoms consisted of depressed mood; anxiety, mild memory loss; difficulty in adapting to stressful circumstances, including work or a work-like setting; and impaired impulse control, such as unprovoked irritability with periods of violence.  He got depressed 2-3 times a week.  The GAF score was 61.  The examiner concluded that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.   

The Board finds that the psychiatric findings prior to VA evaluation in July 2012 do not show disability equivalent to more than a 30 percent evaluation, as the Veteran's GAF scores were predominantly between 51 and 60, which is indicative of moderate impairment.  There is no notation of the symptomatology indicative of a 50 percent rating, such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  In fact, on mental status examination in January 2008 and May 2010, the veteran's speech was clear, his thoughts were organized, and he was oriented and cooperative.  He denied homicidal or suicidal thoughts, and there was no evidence of delusions or hallucinations.  Although the Veteran has some memory problems, they were noted to be due to a stroke.  

The Board finds, however, that the psychiatric symptomatology for the period beginning on VA evaluation on July 9, 2012, is most equivalent in severity to the symptomatology for a 50 percent rating.  When examined in July 2012, the examiner reported PTSD symptomatology that included difficulty in adapting to stressful circumstances and impaired impulse control, which are two symptoms included as part of the symptomatology indicative of a 70 percent rating.  Consequently, the overall PTSD symptomatology in July 2012 is more severe than that indicative of a 30 percent rating.  The Board finds that a 70 percent rating is not warranted because the GAF score in July 2012 was 61, which is considered indicative of mild impairment, and the examiner found that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, which is the impairment normally assigned a 30 percent rating.  


Hearing Loss

The Veteran was granted service connection for bilateral high frequency hearing loss by rating decision in September 2008, which assigned a noncompensable rating effective April 24, 2007 under Diagnostic Code 6100.  The Veteran timely appealed.  

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by pure tone audiometric tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both pure tone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on pure tone averages.  38 C.F.R. § 4.85(h) (2013).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2013).
Audiological evaluation in January 2008 revealed complaints of hearing loss.  Pure tone thresholds for the right ear, in decibels, were: 20 at 1000 Hz, 20 at 2000 Hz, 35 at 3000 Hz, and 40 at 4000 Hz.  The pure tone threshold average was 28.75.  Pure tone thresholds for the left ear, in decibels, were: 20 at 1000 Hz, 25 at 2000 Hz, 45 at 3000 Hz, and 60 at 4000 Hz.  The pure tone threshold average was 37.5.  Speech recognition was 90 percent in each ear per the Maryland CNC test.  Bilateral high frequency sensorineural hearing loss, slightly more severe in the left ear, was diagnosed.    

According to a December 2008 statement from NEA Clinic, the Veteran complained of hearing loss and tinnitus; and an audiological evaluation was reported to show mild to moderate sensorineural high frequency hearing loss in the right ear and moderate to severe sensorineural high frequency hearing loss in the left ear.

The Veteran testified at his April 2010 videoconference hearing that his hearing is getting worse.

A May 2010 private uninterpreted audiogram is on file, which includes a notation of bilateral word recognition of 100 percent.  According to a report from an audiologist with the Otolaryngology and Facial Surgery Center, the Veteran's hearing was within normal limits through 2000 hertz, with bilateral mild to moderate sensorineural hearing loss from 3000 to 8000 hertz.  Excellent work recognition in both ears at 70 decibels was noted.

The Veteran complained on VA audiological evaluation in December 2011 of hearing loss.  He had difficulty understanding conversation, especially if more than one person was talking.  The audiological evaluation reveals that the Veteran's pure tone thresholds for the right ear, in decibels, were: 15 at 1000 Hz, 20 at 2000 Hz, 40 at 3000 Hz, and 45 at 4000 Hz.  The pure tone threshold average was 30.  Pure tone thresholds for the left ear, in decibels, were: 15 at 1000 Hz, 25 at 2000 Hz, 50 at 3000 Hz, and 60 at 4000 Hz.  The pure tone threshold average was 38.  Speech recognition was 90 percent in the right ear and 88 percent in the left ear per the Maryland CNC test.  Bilateral sensorineural hearing loss was diagnosed.    
In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, supra.  

With respect to the Veteran's hearing acuity, the Board notes that the VA hearing evaluation results in January 2008 and December 2011 translate to hearing level II in each ear.  According to Table VII, a noncompensable evaluation is assigned when hearing acuity is level II in each ear.

The Board notes that the provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, are not applicable in the case because the pure tone thresholds at the relevant frequencies are not all 55 decibels or higher.  

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  

In this case, the Board finds that the rating criteria to evaluate his bilateral hearing loss reasonably describe the Veteran's disability level.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) observed that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2013).  

The Veteran reported in December 2011 that he had difficulty hearing speech when there was more than one person talking.  The Board observes that while the Veteran's hearing impairment could affect his daily life and employment, it does not do so in an unusual way.  His hearing loss is adequately covered by the above-noted rating schedule.  



Additional Considerations

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected PTSD prior to July 9, 2012 and bilateral hearing loss are contemplated and reasonably described by the rating criteria discussed above.  The Veteran's PTSD symptomatology has been granted an increased rating of 50 percent beginning July 9, 2012 under the rating criteria.  When examined by VA in December 2011, there was no significant impairment due to hearing loss.  The Veteran does not have symptoms associated with these disabilities that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  

The Board finds that the available schedular evaluations are adequate to rate these disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

Finally, the Board finds that because the preponderance of the evidence weighs against the Veteran's claims denied herein, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for degenerative joint disease of the low back is granted.

Entitlement to an initial evaluation in excess of 30 percent for PTSD prior to July 9, 2012 is denied.

Entitlement to an initial evaluation of 50 percent for PTSD, beginning July 9, 2012, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


